DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, filed 2/1/2021, with respect to the rejection of claims 1-7 under 35 USC 112(b) have been fully considered and is sufficient to overcome the previously cited rejections.  The rejection of claims 1-7 have been withdrawn. The amendment to claim 1 is sufficient to overcome the rejection of clams 1 and 3-7 under 35 USC 103 by Flehmig (9,289,813) in view of Kuo et al (2012/0297621).  The amendment to claim 11 is sufficient to overcome the rejection under 35 USC 103 by Kuo et al in view of Kawashima et al (6,807,729).

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that prior art does not teach a method of producing an exterior case for a hot water unit in which the exterior case main body has at least one surface as an opening and a cover body that is attached to the exterior case main body to block the opening and includes a painting a pressing process step which is a drawing process forming an outer peripheral flange part and a bulging part that is surrounded by the outer peripheral flange part, in combination with the other claimed steps including the ink jet printing process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        February 10, 2021